DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Preliminary Amendment entered on October 9, 2018 for the patent application 16/092,437 originally filed on October 9, 2018. Claims 1-20 are canceled. Claims 21-36 are new. Claims 21 and 35 are independent. Claims 21-36 remain pending.

Information Disclosure Statement
The Information Disclosure Statement filed on October 9, 2018 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on October 9, 2018. This application is a 371 of PCT/IN2017/000042, filed February 20, 2017. This application claims foreign priority of IN201611012526 filed April 9, 2016, and IN201611037655 filed November 3, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21-36 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21, and a substantially similar limitation in claim 35, recites the limitation “the identification.” The limitation is not previously introduced in respective claims 21 or 35. As such, the limitation lacks antecedent basis. Therefore, claims 21 and 35 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 22-34 and 36 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 21 and 35.
Claim 21, and a substantially similar limitation in claim 35, recites the limitation “the identified one or more media files.” The limitation is not previously introduced in respective claims 21 or 35. As such, the limitation lacks antecedent basis. Therefore, claims 21 and 35 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 22-34 and 36 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 21 and 35.
Claim 23, and substantially similar limitations in claims 25, 33, and 34, recites the limitation “the object.” The limitation “at least one object,” is originally introduced in claim 21. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the at least one object”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 21. Therefore, claims 23, 25, 33, and 34 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites the limitation “the RFID tag.” The limitation is not previously introduced in claims 21 or 23, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 23 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 25 recites the limitation “the NFC tag.” The limitation is not previously introduced in claims 21, 24, or 25, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 25 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 recites the limitation “the name.” The limitation is not previously introduced in claims 21, 26, or 27, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 27 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28, and substantially similar limitations in claims 29 and 30, recites the limitation “the media file.” The limitation is not previously introduced in respective claims 21, 28, 29, or 30. As such, the limitation lacks antecedent basis. Therefore, claims 28-30 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 29 and 30 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 28.
Claim 32 recites the limitation “a short range wireless signal.” The limitation is originally introduced in claim 21. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the short range wireless signal”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 21. Therefore, claim 32 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 35 recites the limitation “the card.” The limitation “at least one card,” is originally introduced earlier in claim 35. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the at least one card”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 35. Therefore, claim 35 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 36 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 35.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 21 is directed to “an apparatus” (i.e. a machine), and claim 35 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “associating objects with related media,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as “mental processes,” which require the following limitations: “a plurality of media files are associated with at least one object; receiving an identifier associated with the at least one object; identify one or more media files out of the plurality of media files, wherein the identification is based on the identifier; and an output unit adapted to play the identified one or more media files in a sequential manner.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “at least one card,” “a short range wireless communication tag,” “a memory,” “a receiver,” and “a processor,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “associating objects with related media,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “at least one card,” “a short range wireless communication tag,” “a memory,” “a receiver,” and “a processor,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
Dependent claims 22-34 and 36 further include the respective elements “an RFID reader,” “an RFID signal,” “an RFID tag,” “a NFC tag reader,” “a NFC signal,” “a NFC tag,” “an external memory device,” “at least one motion sensor,” “a light source,” “a projector,” and “a Braille representation.” However, these additional elements are all generic, well-known, and conventional computing elements. As such, the dependent claims 22-34 and 36 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. The dependent claims 22-34 and 36 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 21 and 35.
Therefore, claims 21-36 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-25, 28-30, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walters et al. (US 2017/0186465).
Regarding claim 21 (New), Walters discloses an apparatus for providing multilingual learning to a user (Walters abstract, “assisting with language learning”), the apparatus comprising: 
a memory capable of storing a plurality of media files, wherein the plurality of media files are associated with at least one object (Walters [0009], “storing, within a playback database in communication with a playback application installed upon a user communication device having a tag scanner, a playback file associated with a wirelessly accessible tag ID stored on an RFID tag, the RFID tag attached to a user interest item,” the playback database being a memory, the playback file being a media file, and the user interest item being an object); 
a receiver adapted to receive short range wireless signal, wherein the short range wireless signal comprises an identifier associated with the at least one object (Walters [0009], “the RFID tag attached to a user interest item; (2) detecting, via the tag scanner when the tag scanner and the RFID tag are both located within a proximity zone, the tag ID stored on the RFID tag,” the tag scanner being a receiver, the identifier being the RFID tag); 
a processor adapted to identify one or more media files out of the plurality of media files stored in the memory, wherein the identification is based on the identifier received from the receiver (Walters Fig. 1 and [0045], “playback file 1201-n may include a number of media components 1301-n such as, for example, one or more audio files, video files, PDF files, data files, or any other type of files for display or playback by mobile communications device 112 upon GUI 128 when playback application 116 is activated and after tag ID 1061-n has been retrieved/identified by tag scanner 110,” the mobile communications device being a processor); and 
an output unit adapted to play the identified one or more media files in a sequential manner (Walters [0049], “playback file 1201-n may be associated with language-learning playback mode and may contain media components 1301-n encompassing display and/or audio files that recite the name of the interest item 102.sub.1-n associated with playback file 1201-n, either in English (e.g., for young toddlers learning to speak) or in one or more select foreign languages (e.g., to aid in learning an alternate language).”).
Regarding claim 22 (New), Walters discloses that the receiver is an RFID reader and the short range wireless signal is an RFID signal (Walters [0043], “tag scanner 110 may be an RFID reader”).
Regarding claim 23 (New), Walters discloses that the object is associated with the RFID tag (Walters [0009], “the RFID tag attached to a user interest item”).
Regarding claim 24 (New), Walters discloses that the receiver is a NFC tag reader and the short range wireless signal is a NFC signal (Walters [0043], “tag scanner 110 may be… a NFC reader”).
Regarding claim 25 (New), Walters discloses that the object is associated with the NFC tag (Walters [0039], “a number of interest items 1021-n, each tagged with an electronic tag… Electronic tag 104 may be… an active or passive near-field communications (NFC) tag”).
Regarding claim 28 (New), Walters discloses that the media file is downloaded to the memory from an external information source (Walters [0044], “playback database 118 may be stored in a storage system 122 accessible via a wired or wireless communication channel via the Internet or a cloud computing system 124,” the Internet is an external information source).
Regarding claim 29 (New), Walters discloses that the media file is downloadable from the World Wide Web (Walters [0044], “playback database 118 may be stored in a storage system 122 accessible via a wired or wireless communication channel via the Internet or a cloud computing system 124,” the Internet includes the World Wide Web).
Regarding claim 30 (New), Walters discloses that the media file is stored on an external memory device (Walters [0044], “playback database 118 may be stored in a storage system 122 accessible via a wired or wireless communication channel via the Internet or a cloud computing system 124,” the Internet is a network of external memory devices).
Regarding claim 33 (New), Walters discloses a visual user interface to display the object (Walters [0045], “playback file 1201-n may be routed to a device external to the communications device 112, such as a smart television 146, an iPad, or any other appropriate device for display in addition to or in lieu of display upon communications device 112 or tag scanner 110”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Walters.
Regarding claim 26 (New), Walters discloses that the one or more media files are played in sequential manner with audio files being played first followed by video files (Walters [0050], “multiple playback files 1201-n may be associated with each of interest items 1021-n… playback file may be designated "language-learning mode" and include a visual and audio translation of the interest item description into a select foreign language (e.g., French "ours en peluche" for English "teddy bear")”). Walters does not explicitly teach that the audio files must be played before the video files. However, the Applicant’s order of playback is an obvious design choice. Applicant has not disclosed that the specific order of playback solves any stated problem or is for any particular purpose. Moreover, it appears that any media playback order of Walters or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Walters to obtain the apparatus as specified in claim 26, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Walters.
Regarding claim 27 (New), Walters discloses that the one or more media files are played in sequential manner with a natural language file being played first, followed by translation of the name of the at least one object in other languages (Walters [0049], “playback file 1201-n may be associated with language-learning playback mode and may contain media components 1301-n encompassing display and/or audio files that recite the name of the interest item 1021-n associated with playback file 1201-n, either in English (e.g., for young toddlers learning to speak) or in one or more select foreign languages (e.g., to aid in learning an alternate language).”). Walters does not explicitly teach the types of playback files or particular order they must be played in. However, the Applicant’s selection of playback files and order of playback is an obvious design choice. Applicant has not disclosed that the specific order and type of playback solves any stated problem or is for any particular purpose. Moreover, it appears that any media playback selection and order of Walters or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Walters to obtain the apparatus as specified in claim 27, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Walters.
Regarding claim 34 (New), Walters discloses a projector for projecting an image associated with the object on an external surface (Walters [0045], “playback file 120.sub.1-n may be routed to a device external to the communications device 112, such as a smart television 146, an iPad, or any other appropriate device for display in addition to or in lieu of display upon communications device 112 or tag scanner 110”). Walters does not explicitly teach routing a playback file to a projector. However, the Applicant’s display device is an obvious design choice. Applicant has not disclosed that the specific type of display device solves any stated problem or is for any particular purpose. Moreover, it appears that any display device of Walters or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Walters to obtain the apparatus as specified in claim 34, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Walters.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Bennett (US 2004/0067471).
Regarding claim 31 (New), Walters does not explicitly teach at least one motion sensor to detect movement in a vicinity of the apparatus.
However, Bennett discloses at least one motion sensor to detect movement in a vicinity of the apparatus (Bennett [0038], “The trigger unit 125 may comprise a motion trigger unit… The motion trigger unit 127 may be an off the shelf motion sensor device such as a pyroelectric infrared motion detector or sensor”).
Bennett is analogous to Walters, as both are drawn to the art of language learning devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Walters, to include at least one motion sensor to detect movement in a vicinity of the apparatus, as taught by Bennett, in order to trigger audio output to facilitate language learning (Bennett [0016]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Dorney (US 2007/0215239).
Regarding claim 32 (New), Walters does not explicitly teach a light source, wherein the light source is activated to indicate that the apparatus has received a short range wireless signal.
However, Dorney discloses a light source, wherein the light source is activated to indicate that the apparatus has received a short range wireless signal (Dorney [0011], “the antenna housing may include an indicator light that is green when an RFID tag is in communication with RFID hardware”).
Dorney is analogous to Walters, as both are drawn to the art of RFID reading devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Walters, to include a light source, wherein the light source is activated to indicate that the apparatus has received a short range wireless signal, as taught by Dorney, so that the user can know when the device has detected a nearby short range wireless signal. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Chandless (US 2009/0087820).
Regarding claim 35 (New), Walters discloses a system for providing multilingual learning to a user (Walters abstract, “assisting with language learning”), the system comprising: 
an apparatus including: 
a memory capable of storing a plurality of media files, wherein the plurality of media files are associated with at least one object (Walters [0009], “storing, within a playback database in communication with a playback application installed upon a user communication device having a tag scanner, a playback file associated with a wirelessly accessible tag ID stored on an RFID tag, the RFID tag attached to a user interest item,” the playback database being a memory, the playback file being a media file, and the user interest item being an object); 
a receiver adapted to receive a short range wireless signal, wherein the short range wireless signal comprises an identifier associated with the at least one object (Walters [0009], “the RFID tag attached to a user interest item; (2) detecting, via the tag scanner when the tag scanner and the RFID tag are both located within a proximity zone, the tag ID stored on the RFID tag,” the tag scanner being a receiver, the identifier being the RFID tag);
a processor adapted to identify one or more media files out of the plurality of media files stored in the memory, wherein the identification is based on the identifier received from the receiver (Walters Fig. 1 and [0045], “playback file 1201-n may include a number of media components 1301-n such as, for example, one or more audio files, video files, PDF files, data files, or any other type of files for display or playback by mobile communications device 112 upon GUI 128 when playback application 116 is activated and after tag ID 1061-n has been retrieved/identified by tag scanner 110,” the mobile communications device being a processor); and 
an output unit adapted to play the identified one or more media files in a sequential manner (Walters [0049], “playback file 1201-n may be associated with language-learning playback mode and may contain media components 1301-n encompassing display and/or audio files that recite the name of the interest item 102.sub.1-n associated with playback file 1201-n, either in English (e.g., for young toddlers learning to speak) or in one or more select foreign languages (e.g., to aid in learning an alternate language).”).
Walters does not explicitly teach at least one card comprising a short range wireless communication tag, wherein the card has an image printed on at least one of its surfaces.
However, Chandless discloses at least one card comprising a short range wireless communication tag, wherein the card has an image printed on at least one of its surfaces (Chandless [0047], “flash cards can be made of any material that can be made into thin, durable sheets and can retain a printed image on its front and back faces”; also Chandless [0053], “Users of the learning system could study with a plurality of individual flash cards 73, each affixed with machine readable device 30. Machine readable device 30 could be an RFID chip”).
Chandless is analogous to Walters, as both are drawn to the art of learning systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Walters, to include at least one card comprising a short range wireless communication tag, wherein the card has an image printed on at least one of its surfaces, as taught by Chandless, in order to make it possible to electronically identify or read the card's educational content (Chandless [0053]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 36 (New), Walters does not explicitly teach a Braille representation associated with the at least one object.
However, Chandless discloses a Braille representation associated with the at least one object (Chandless [0060], “In one alternative embodiment flash cards contain Braille instead of printed material”).
Chandless is analogous to Walters, as both are drawn to the art of learning systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Walters, to include a Braille representation associated with the at least one object, as taught by Chandless, in order to aid the user in learning Braille. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
How (US 2011/0015920) Apparatus for Chinese language education and method thereof
Shi (US 2018/0277001) Interactive system and method for learning a language
Jaqua et al. (US 10,155,156) Multi-dimensional game comprising interactive physical and virtual components
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         	
/ROBERT P BULLINGTON/               Primary Examiner, Art Unit 3715